Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Interpretations under 35 USC § 101
generating, based at least on a context-free grammar, a sample forming a corpus, the context-free grammar including one or more production rules for replacing a first nonterminal symbol with a second nonterminal symbol and/or a terminal symbol, the sample being generated by at least rewriting recursively a first text string to form a second text string associated with the sample and assigning, to the sample, a ground-truth label for the second text string, and the first text string being rewritten by at least applying the one or more production rules to replace one or more nonterminal symbols included in the first text string until no nonterminal symbols remain in the first text string; and training and validating, based at least on the corpus, a machine learning model to process a natural language.

Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
YES

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
No, the use of a ground-truth label in conjunction with recursive re-writing for training and validating a machine learning model are precise software/hardware steps in machines. Such a step involves more than simply manipulation of data or human mental steps.

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
Pending interpretation, assuming 2A yields a positive result, significant steps are present such that the use of a ground-truth label in conjunction with recursive re-writing for training and validating a machine learning model are precise software/hardware steps in machines involving more than simply manipulation of data or human mental steps.


Allowable Subject Matter
Claims 1-3 and 5-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as generating, based at least on a context-free grammar, a sample forming a corpus, the context-free grammar including one or more production rules for replacing a first nonterminal symbol with a second nonterminal symbol and/or a terminal symbol, the sample being generated by at least rewriting recursively a first text string to form a second text string associated with the sample and assigning, to the sample, a ground-truth label for the second text string, and the first text string being rewritten by at least applying the one or more production rules to replace one or more nonterminal symbols included in the first text string until no nonterminal symbols remain in the first text string; and training and validating, based at least on the corpus, a machine learning model to process a natural language.
The above claims are deemed allowable given the complex nature of utilizing ground truth labels for generating a sample, replacing until no non-terminal symbols remain, training, and validating as precisely claimed. The closest prior yields a conversion from non-terminal to terminal symbols in a CFG context in machine learning from a corpus. Further prior art teaches ground truth labeling for imaging and general neural or model-based systems. Similarly, in computing or coding ground truth labels are utilized in programming code for automation purposes. Additional prior art utilizing adaptive or automated learning without ground truth labels. Assuming under BRI that classification is labeling, one of ordinary skill in the art would not reasonably infer that ground truth labeling is a generic concept when in fact it is a precise concept utilized in models. Additionally, the prior art taken with ground truth labeling fails to teach continuing conversion from NT to T until none are left. Analyzing this under BRI produces at best a single input that must be present in order to convert all, however in this instance the system is not performing conversation with the intent to check that no NTs remain, rather it is mere coincidence that none would remain in limited permutations such as single or no inputs. Therefore the prior art fails to teach or suggest the complex claim limitations as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20180300317 A1	BRADBURY; James
Machine learning

US 20210275918 A1	Devaranjan; Jeevan et al.
Ground truth in imaging

US 20120041753 A1	Dymetman; Marc
Phrasal translation

US 20190258461 A1	Li; Baojie et al.
CFG and context/intent extraction

US 20210064822 A1	Velikovich; Leonid et al.
ASR with word strucures/lattice

US 20190108282 A1	Zeng; Bo et al.
Search parsing and classification


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov